QUESTION: Are employees of a security patrol and armed guard service that is licensed under Part I of Ch. 493, F.S., and who are licensed to carry a pistol or Winchester, or other repeating rifle pursuant to s. 790.06, F.S., in one county required to secure a license in all other Florida counties?
SUMMARY: Employees of a security patrol and armed guard service that are licensed under Part I of Ch. 493, F.S., and who are licensed to carry a pistol, Winchester or other repeating rifle pursuant to s. 790.06, F.S., in one county are required to secure a license in all other Florida counties where such weapons are taken. Agencies and individuals licensed by the Department of State under Part I of Ch. 493, F.S., are not authorized to carry any weapon because they are so licensed. Any blanket authorization is precluded by the provisions of s. 493.21, F.S., which states: 493.21 Weapon not authorized. — It is hereby specifically provided, that nothing in this part shall be construed to authorize any licensee to carry any weapon, whatsoever. In AGO 071-114, it was held that a person licensed as a security guard for a private investigative agency or patrol agency under Part I of Ch. 493, F.S., would not be authorized to lawfully carry a firearm unless a license was obtained from the county commissioners pursuant to ss. 790.05 and 790.06, F.S. Sections 790.05 and 790.06, F.S., provide, respectively, as follows: 790.05 Penalty for carrying pistol or repeating rifle without first obtaining license. — Whoever shall carry around with him or have in his manual possession, in any county in this state, any pistol, winchester rifle or other repeating rifle, without having a license from the county commissioners of the respective counties of this state shall be guilty of a misdemeanor of the second degree, punishable as provided in s. 775.082 or s. 775.083; provided, this section shall not apply to sheriffs, deputy sheriffs, city or town marshals, policemen, or United States marshals or their deputies as to the carrying of concealed weapons. 790.06 How license procured. — The county commissioners of the respective counties of this state may at any regular or special meeting grant a license to carry a pistol, winchester or other repeating rifle, only to such persons as are over the age of twenty-one years and of good moral character, for a period of two years, upon such person giving a bond payable to the governor of the state in the sum of one hundred dollars, conditioned for the proper and legitimate use of said weapons, with sureties to be approved by the county commissioners. The commissioners shall keep a record of the names of the persons taking out such a license, the name of the maker of the firearm so licensed to be carried, and the caliber and number of the same. In AGO 059-269, one of my predecessors in office was confronted with the following question: "Is a license to carry pistols or other firearms issued by one county authorization to carry such firearms in all other counties of the state?" The question was answered in the negative; and, in so deciding, my predecessor construed ss. 790.05 and 790.06, F. S., and was "of the opinion that a license to carry pistols and other firearms issued by one county is not authorization to carry such weapons in all other counties of the state, and that it is necessary to obtain a license in each county where such weapons are taken." Based on the preceding statutory provisions and the prior constructions thereof, I am of the opinion that your question must be answered in the affirmative.